ee ee —

hl Uw p&D Sars 0 sT@pqG~ Covel
Case 4:18-cv- 00341 ,P..d20eume > osigai2h, Page 1of5 PagelD 375

   

 

 

Repu

 

 

COMES Now, Tae Lz, Z ETIF pol Aieé embteen Cass AW
WOAD Shows Tits QU, FAA SLAG ecaiameiateataia % af As Fo
Sate h FFE  Genazen a- Le fe °F CT fal F824. AT CuI ET ew « Sure - Has
LOST~ ROIFIGRNT SY Le LfeLd: Fe 255 ALK AEE fs Gunes OF Veet Aficw) OF Lc fas7

Et @ a ke, Chas
AGA CLEARLY (STALLIS HED [EDERAL

v

  

PacTo Ctnosé, L5. Cog AI
Lew. PL RINT Plas BhowentT Tits FAD Te VOLE ATIEXTISA WD WAS
ME By DEAR ERA re feDTT ERE Alp flow SERS THE Cla VETS fVid~
_ Fearnce, Feap rer as poApe Pea’ — STATUS fF 1~ A
9 20200 TH Dew Pp 271 ffs FEMI FEE CLA EEsSFEP AS 8H Tt
Fiat pre Passnis Jéu) CXpts (0 Yenes Abo FEY wip pp. as Bee
foectyJa tree wit) Figs LABE yee AS PIE F507 fPfiel Fe. KE -
POA SPIN CTA cpl s LIS tesla Fz WIABLEED LY TAL API SE LAs ORCC PD
Cf Jha QTE. LAS fRESEU TED FO Site LDckT far. A Reet & a felons
THE Cover MEV Te Ub DIK ERY ¢ oa) LING THI Ey EICTVIO
[LUT Pip Supmie foe DisceCGeS, Lai Tits Case, THe DEAS CF
Retctse wert D22Le CA fT OF A Xv SPY, Ens fPV LE@ICTED | fahoe
Provision Cen rr eves PINCHEL Exe losz fas Vpoe Typo, ESP eepity
lis Fre Pee igfleds SrtovsED ComPe€T€ (AInlo CE
By 21k ws moven TE Tits nit LAR Te Fis AIM A(R>

RedDnewen nit A3 He thas 72a AT RCS RIT 50 Tis C11
fs Mets Ye PICT FH. EF 2 OAL ha FUP with vr sioe TEr7fERATERES fo) Tae
POip Mert EE, AND Papp VtTs ta OF Pt, fle ps fe DiszRESS. THe

Rote 42 OF Faxes un The Osuzer fer lasense Chute. (eD cs,
Free for &Z
PV MMTEL KT OIFES FISTEHG CevArt
Al oawne tal Prspwet wF Tescas
Case 4:18-cv-00341-P DABURENE G2. Rlegna/eg2o Page 20f5 PagelD 376

LUTZ ss LdiyRovan, ETAL Buse AM PbS

Likely. Covleene ntl

COMES slow, Toe Lu72, BT? pf Bove Nomtc&ed Chusg AWD
LIMAD S#ious Pres Gwe, Far faente Coreen, oven fVOV% a Pus Avo
ert FEW Ten) ce ~ aspen ftay Fime Flos Co0rTine Een senvEwcé, AE
Swaeh Be Ritcasco- £08 pe) FF ect pal (F782. AT Cont CT tow. S77e HAs

fost juriatiry Fo Herds Fhissner AWD (3 CUT Y OF Ree! OF Be fEsr
£43 4 Sf 0, Ch

FacTo Ccnusé, ZS Sou 7 ae Le, BZ A CLERRLY ESTABLISHED fd ERA

Low. PL THF PAs Bhovex? Firs Far Wg ons ATIENTIOM JAD WAS
HET” Bef DEUB CRD TE PID RP OCRELE AND fae SEEKS THE CEVETS fIID-
Sovrrice, Peap yuk HAs pape Pata - S7vqes -F/- tdf-
4 +2020+ THE Gert aT. las FEUTIFE Ctass1FiCD AS AH Sb
Lie! Akre ta Passpade Fbef CAPS VO YEHRS HBO. Porm HAs, Bes
Foe Ta trae WAH Fits LAB C YW CS Jere Favor SPARED Fe Ke -
Pate Sanettads 015 this Feowrtised BY Tehe BAP SE SAS O26 C4»)
ox JE wT FF LAS fRESLUTEN Fo Frtié Leet for Pp Been b , Bor
te Cover wevin Sr Ta Ai) Dixainy 00 AAyTHing, ALTHe
fraigrr PID SuBmIT fer Disc evEh Sf, Zh Tis case, Tite Deen) OF
RetcAse wern Oa -FOR@ , Ont LK cet” OF A Sea S$ CPIgu PY LWICTE D Janové
Peanstad Con rrr? WF65 PIMTHEC Exe fosr facts “yon die, ESC erAaty
Ai Te Preyer fits Sr10vsE Com ETE (late € € tL.
Feyy Ww FE WAS SQIED Fe PRs AT” BAR TE To 4A AIR- |
Pew Proved amir 48 te has naebica. Mer Kesy pi T1320 Se Tips Ont
fb Bet? Ye faer Ht Tobit Fr! Witt Our soe VErdPeR ATURES feb Page
PUP MOS ETIES, AND Feawpnrs 46a CF Fl, fle pg 7 DfsTREss . THe

Coven at OF Fenas rw Tne Osarer for Vspase Chitece (eD cd,
FRE Ff of ee
— —_ a _ —_— “ = _

 

— pi emeiecnincge pea =a a ame = a —

Case 4:18-cv-00341-P Document 67 Filed 06/08/20 Page3of5 PagelD 377

AVE AaWPATED SeclA DISTAM GRE OF C4087 Fer, eutstcnt Feit contS. JA [Hs
DisrPWewe (3 Aer PAu Bt€ yw TIS alge (bets Trad JO pM RES TS
Berweeens serge FMC Mepe) iD ent Jr Carr PriypPEer FLESS
FAA we 1h CHES SEPARITES Pow fl 5 Reape) fF BRO SEHT THE CLOSENESS OCF
FHe Devs F a fosst. lliabPRerns ff, Fux bes ATIENTIOW SUND SHE (STATED FI4HAT

At .

I we . fp
tpt MELE Be gp FELT Sf RGAE. PACS Of26 SBD bt OMe Ts RIE fe
ST

 

 

 

EVPEA LEE» SO3 THIS AUT fs CLOG UE Seo My fC? WED BEECH ion y

 

AFCA CAL JECONVIED DATING IIS FFP Eon LOCC JAKE JRECE DENT Pts 5

LET APIECE CMBESAR TE 0) THI TF * ‘ - = oe
[HERE ARC SE Us (lErr Kesteicjedn, OVER 65, THAT Cade

fran Pre tauge Peay iP 7s On 72 tert Die Fe LARK OF MED KARE ED PE

fit TEL ST COmTY (He Fosts of Fis Acti), AWD ANTHER te THe 3 fs ers

A CANE. S17 itt Is er Foo. Ser Ne PRRUEEAAEKTS: JE (hou 0 Vile LE

SHE Berka oF Jaws SAys Titty ALE KEEASWIC AAC HAT SUL ECE (BE , (F/T

Lcn 7TES 7 Tpwrts (False. TVERE FRE AG ALE PP1 0900 FAT (WE Ons OF Is

 

wwir cite BO Days eK Rew ps€~- LT AS Vio Je ~heeo The OCHA Ls oF |

Cet Keg WTI E LEE THEM SITIONS © | 7 :
LZ he ay Fits. Count TE PIKE JEXAS Fectou) (75 000 KECEAL SPACES

 

WD ABIDE By Jrfe © &. (Butspyr eTrteows SIAM, Tite LAw Ki Berna {ttt Vor |
Ges Tree KE PESTO) OVE Sygetles. 2 Mut AGA KEeVEST JHErA
G tru Fine ) But Fins Coty wich Vee (save Fe Canelée S€20-€ /e
STI ES APTI O10 pla fe
Te se S08 sisie Dd,
bbe che |
Tee Lure fre SE
GQRR28 EVIsT
YFCY Ploy LOX
Beetle Fe 7ssor

 

 

 

 

Pree Zod
Case 4:18-cv-00341-P Document 67 Filed 06/08/20 Page4of5 PagelD 378

thle AgaitDAaTEeD Secitac DisrAantespwl6 OF o LOST Gerween Fe son 5- TA4,
DisrAwemwe pts Aor Pest Qk pit TANS elt 7 (best Porat fO pM HES 18
BET WEE SOrc7€ Bovbess Here! as ent Fc Carr Pr OwisirveRr OF LESS
Fara 2 pws SCPAAMES Bowes. FeppwTVF BB ROEUT THE CLOSEN ES3 OF
Fie Bouts Fa fsst, lakpers #4. KvecusOets ATIMATION AMD Gre GATED THAT
THe where Rtryantrr PUTAES ° od Apne seve By Y NETS CAME /e4
esters Lee, £03 THE WAT 13 GLosplr See, (TF AID BEE Tear “A

SFEIN CA Ce FC CITED ONT AIDS FoR cm hve) TAKE JRECE DENT FFF 3 75

Yer arene DE CNRS ATE POI ON VE REKEE ¢
‘oe, —
[Mbt ARE Sof us ler Kestercred, OVEE as, FIG?” CAME
frrorn Wren targ. Feapsji 0S On A UKE DWE Fs bhftew or rIEOKAeG ERE

pat Tornaris Com Cite Basis of Fins Action), AND ANTHER Or THe Fp en

we ws bE flapper,
A CAME. Spe His Se FooF« per Ms PREM EMTS Fb tot os HOE JLADpe

Jue Banks or Panes Sys They ACE Raecasmie, Ate WAT FIRE EC16 MEE, But
L caw Ariesr Tears frase. Trea spec evzate Wrivane Fosr PAE Bt FFs
wr wdirtlse Bo Days on Kew ALE - LT 63 Tinne Jo then The OF Fendi s ot
Veet Ac oT fe Fried PICT IONS ©

Leary Fs Court WE 0vIKE Jonas Foe 020s 77 ats) JE ASE SPATIOVES
Ao Abine By 7hpe LS. Liendsryp rr orion, Ales, Tite bAiw Li Besgie Jf Pfs Mor

Zz : Sal SI PAHErA
Beet Tite REP EST ON PDE IE SyysetEs ~ LMM ERIM LGC

(2 fra Fin€ J Bo Tras Cots ancl Ae th ave Fo Beorysl OTC SEtyee FO
STATES BAIT ast sale f+
Yb 2c 74h Sug patric d,
chet
Jee Lorz feu Sé
CAAZ8 C7 9sT
AFOV Ploy Zor
Beevt x Jr Feloe
Pace Gard
Case 4:18-cv-00341-P Document 67 Filed 06/08/20 Page5of5 PagelD 379

ra

Joe Lure e651

CARZA CAs
FOF fray 08 ’

Becvire TMA |
yy
Lee

oo emcee a

 
